Title: To George Washington from Major General Jabez Huntington, 4 September 1778
From: Huntington, Jabez
To: Washington, George


          
            Honrd Sir
            New London [Conn.] 4th Sepr 1778, 1 OClock P.M.
          
          Yesterday 2 O’Clock P.M. this Quarter was Alarmed by the Appearence of a British Fleet
            from the Eastward which Appeared to be making an Attempt to Gaine this Harbour. the Wind
            then at North. at 6 O’Clock the whole Fleet Came to Anchor, About a Mild from the
            Enterence of the Harbour.
          I Arived here Early this Morning & have Reconoiter’d them as near as possible
            find they Consist of About Fifty Sail Six of which Appear to be Frigats the other
            Transports Row Gallies &c. they Appear to be full of Troops. I have Ordered the
            3d & 5th Brigade of Militia into this Place. they are now Collecting fast.
          the Fleet still Continue the Position in which they Anchor’d Last Evning
            Notwithstanding the wind is now Favourable for them to proceed Either East or West.
          it Remains Very Uncertain what there Design may be but with the Present Appearences I
            thought Proper to Acquaint your Excellency. Interem Remaine your Excellency’s Most Obedt
            & Most Humb. Servant
          
            Jz Huntington
          
        